Citation Nr: 1242411	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-48 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 1992 for the grant of service connection for a pain disorder with associated psychological features.

2.  Entitlement to service connection for liver cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.B., A.B.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In July 2009, the Regional Office (RO) in Boston, Massachusetts granted service connection for a pain disorder with associated psychological features and assigned a 100 percent disability evaluation effective January 14, 1992.  In May 2012, the RO in Manchester, New Hampshire denied service connection for liver cancer.

A video conference hearing was held in October 2012 with the Veteran in Manchester, New Hampshire, before the undersigned, sitting in Washington, D.C. 

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for liver cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was denied service connection for an acquired psychiatric disorder by the Board in August 1987.

2.  The Veteran filed a new claim for a psychiatric disorder on March 4, 1991; that claim was administratively denied for lack of prosecution in May 1991.  

3.  The Veteran submitted additional filings on January 14, 1992; service connection was ultimately granted in July 2009, and a 100 percent rating was assigned effective January 14, 1992.


CONCLUSION OF LAW

The criteria for an effective date of March 4, 1991, for the grant of service connection for a pain disorder with associated psychological features have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.158, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an earlier effective date, that claim represents a downstream issue from that of service connection, and therefore another VCAA notice is not required.  This appeal is from the initial effective date assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A November 2010 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date for the Veteran's pain disorder and readjudicated the matter.  Notably, the Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Earlier Effective Date

Historically, the Veteran was denied service connection for a psychiatric disorder by the Board in August 1987.  The Veteran filed a new claim for a psychiatric disorder on March 4, 1991.  That claim was administratively denied for lack of prosecution in May 1991, but the RO notified the Veteran that he may reopen his claim by submitting the necessary evidence.  If the evidence was not received by March 11, 1992, then any subsequent benefits that were awarded would be paid only from the date the evidence was received.  On January 14, 1992, the Veteran filed another claim.  Following a lengthy adjudication, service connection was ultimately granted for a pain disorder with associated psychological features in July 2009, and a 100 percent rating was assigned effective January 14, 1992.

In various submissions, the Veteran asserts that he is entitled to an effective date of August 3, 1978, the date he filed his first claim with VA.  Alternatively, the Veteran has asserted that the effective date for his grant of service connection should be December 2, 1985, the date of his earlier claim for a psychiatric disorder.  Specifically, the Veteran argued that subsequent to the denial of that claim, his "201" file was associated with the claims folder.  

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denial, the Veteran would have to show that there was CUE in the August 1987 Board decision.  However, the Veteran has not alleged any CUE.

The Board denied the service connection claim in August 1987.  With respect to service connection claims which are granted following the submission of new and material evidence, governing regulations provide that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q).  Therefore, an earlier effective date consistent with the date of the Veteran's original claim for VA benefits is not warranted.

The Veteran also asserts that because additional service records were associated with his file after his claim had been denied, VA should have reconsidered the prior denial rather than reopening his claim through new and material evidence.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in part on such records is effective on the date entitlement arose or the date received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

However, the regulations further specify that reconsideration is warranted for service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  In this case, the Veteran's personnel records do not contain any entries or findings related to his service-connected pain disorder with associated psychological features.   Therefore, the records are not "relevant" within the meaning of 38 C.F.R. § 3.156, and an earlier effective date is not warranted based on their association with the claims file subsequent to denial of the Veteran's claim.

The Board has also considered whether the Veteran filed a claim for the benefits in question subsequent to the last final decision in August 1987 and prior to January 14, 1992.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identifies the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran filed a claim on March 4, 1991, for "stress and depression" incurred in service.  In response, the RO asked for new and material evidence in support of his claim.  In a May 1991 letter, the RO informed the Veteran that because no reply had been received within 60 days of the request for new evidence, it had administratively denied the claim and would take no further action.  However, the Veteran could reopen his claim at any time by sending the requested evidence by March 11, 1992.  After that date, any award of benefits would be paid only from the date the evidence was received.  The Veteran subsequently submitted a new claim for benefits for a psychiatric disorder on January 14, 1992.

Where evidence requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  The Board notes that while the June 1971 letter states that the Veteran's claim was being "denied," the letter itself does not constitute a decision on the claim for service connection.  In fact, the RO's actions with respect to the Veteran's March 1991 claim clearly indicate that the claim would be deemed abandoned by March 1992 rather than formally denied.  The May 1991 letter from the RO informed the Veteran that his claim was being denied due to his failure to respond to their request for evidence, but further action would be taken on his claim if he submitted evidence for his claim by March 11, 1992.  The RO also did not include notification of the Veteran's procedural and appellate rights to appeal, as would be associated with an actual decision denying the claim.  Therefore, it is clear that the May 1991 letter did not constitute a decision on the Veteran's claim for service connection; it was instead intended to notify the Veteran of the evidence needed before such a decision could be issued.

Because the Veteran responded in January 1992, before the March 11, 1992 deadline, the Board finds that the Veteran took sufficient action to continue his March 4, 1991 claim.  Therefore, the appropriate effective date for the grant of service connection is March 4, 1991.


ORDER

An effective date of March 4, 1991, for the grant of service connection for a pain disorder with associated psychological features is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for liver cancer, the Board finds that additional development is warranted.  

Treatment records reflect that the Veteran was recently diagnosed with liver cancer.  The Veteran has asserted several possible theories as to why service connection for liver cancer is warranted.  The Board finds that no further development is necessary with respect to his liver cancer claim based on direct service connection, secondary service connection, or herbicide exposure.  However, the Veteran has also claimed that his liver cancer is due to exposure to ionizing radiation in service.  

In support of his claim, the Veteran submitted a copy of a Government Accountability Office (GAO) report from 1994 which includes information on Department of Defense (DOD) sites contaminated with low-level radioactive waste.  DOD low-level radioactive waste included a wide range of radioactive materials from medical facilities, industrial facilities, research and analytical laboratories, weapons testing, and nuclear propulsion reactors.  The GAO report noted that Fort Sam Houston in Texas included two contaminated sites.  One was a medical center hospital, and the other was a temporary storage area.

The Veteran's records indicate that he was at Fort Sam Houston, Texas, from September 1968 through January 1969.  Therefore, the RO/AMC should contact the Veteran's service department for information as to whether the Veteran, in light of station assignment from September 1968 to January 1969, would have been exposed to ionizing radiation at Fort Sam Houston.

If this additional development confirms exposure to ionizing radiation, then the claim should be further developed in accordance with the laws and regulations governing claims related to ionizing radiation exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran's service department for information as to whether the Veteran, in light of his service at Fort Sam Houston, Texas, from September 1968 to January 1969, would have been exposed to ionizing radiation.  Details of the potential exposure are located in the 1994 GAO report submitted by the Veteran.  Any requests and subsequent responses should be documented in the claims file.

2.  If, and only if, the service department confirms that the Veteran was exposed to ionizing radiation during service, then further development should be completed in accordance with 38 C.F.R. § 3.311.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO must examine all of the evidence and readjudicate the Veteran's claim for entitlement to service connection for liver cancer.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


